Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 8B does not provide dashed lines demarcating the opposing inner surfaces of the cylinder 51 to define inner diameter ID. The dashed lines should extend vertically from the walls/surfaces of the cylinder to the arrows defining the inner diameter ID as was done with the stroke distance SD in the same Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the pressure protrusion…..such that pumping is performed even when the ring button member (70) is pressed, or an upper surface of the distribution plate (60) is pressed, the pressure groove….plate (60)” where the word “even” requires deletion. Pumping is achieved by depressing the ring button member or the distribution plate; therefore, use of the word “even” in this instance is not appropriate. After the quoted portion above, the claim describes movement of other elements; however, this is not actually linked to pressing of the ring button member or distribution plate (e.g. “is pressed, causing the pressure groove (71) of the ring button member (70) to vertically press the distribution plate while sliding on an arc-shaped…”). Additionally, the claim previously recites pressure protrusions and pressure grooves, yet this portion of the claim refers to these elements in singular form (“pressure protrusion (61) instead of pressure protrusions (61) and pressure groove (71) instead of pressure grooves (71). The claim should be consistent. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires the lower end of the ring button member be an underside of the ring button member, where the original disclosure does not provide support for this limitation. The written description does not state the lower end is on the underside. Additionally, the Figures do NOT depict the pressure grooves (71) being on an underside of the ring button member 70. Conventionally, the term underside is interpreted as a bottom side, opposite a top side. For example, the discharge plate 80 has opposing top and bottom sides as shown in Figure 3. However, the pressure grooves 71 are not depicted on an underside; instead, the grooves appear to be provided on an inner, lower portion (see annotated Figure below). 

    PNG
    media_image1.png
    634
    1297
    media_image1.png
    Greyscale
   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires the lower end of the ring button member be an underside of the ring button member; however, the original disclosure and Figures do not provide support for this feature and it is unclear how the pressure protrusions (61) would engage protrusions on an underside of the ring button member. The claim will be interpreted in light of the disclosure as requiring the pressure grooves 71 be provided on a lower, inner portion of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160015149) and Ponton (US 20040251274).
Regarding claim 1, Kim et al. disclose a compact container (Refer to Figures 1-8) having a short stroke pump and a ring button member, the compact container comprising: 5 an inner container (12,112) formed therein with a content accommodation space; a pump support (11,111) coupled to an upper portion of the inner container to seal the inner container; a pump (20,120) installed at a central upper portion of the 10 pump support to pump contents; a distribution plate (91,191) coupled to an upper portion of the pump and having pressure protrusions (see annotated portion of Figure 7 below) formed on two spots of an outer side of the distribution plate which face each other in a diagonal direction; 15 and a ring button member (92,192) coupled to an upper portion of the distribution plate and having pressure grooves (grooves of 92,192 into which protrusions of distribution plate are received, best shown in Figure 7) formed on two spots of a lower end of the ring button member which face each other in a diagonal direction, wherein the lower end of the ring button member is an underside (underside is 

    PNG
    media_image2.png
    435
    360
    media_image2.png
    Greyscale

However, Kim et al. do not explicitly state a ratio of the stroke distance of the pump to an inner diameter of a cylinder is 1:5 to 1:13 and do not disclose the20 the  stroke distance of the pump is 1.5 mm to 3.0 mm.
Although Kim et al. do not explicitly describe ratios between the stroke distance and the inner diameter of the cylinder, the drawings can be relied upon for what they would reasonably convey to one of ordinary skill in the art. The stroke length is limited by the spring and structures which would abut when the user applies force to the button member. An annotated portion of Figure 4 is provided below, the maximum possible displacement was measured to be approximately 2.8 mm and the inner diameter of the cylinder was measured to be approximately 14.5 mm. In Figure 8, the maximum possible displacement was measured to be about 2 mm and the inner diameter of the 

    PNG
    media_image3.png
    778
    721
    media_image3.png
    Greyscale

Although Kim et al. do not disclose numerical values or ranges for the stroke length, it is well known and common practice for such cosmetic dispensers to have stroke lengths within the claimed range of 1.5 mm and 3 mm as demonstrated by Ponton. The dispenser provided by Ponton dispenses cosmetic products (Refer to paragraph 0041) via pumps (32, 33) as shown in Figures 1-6. Ponton teaches the stroke distance of the pumps may be 1.3 mm, 1.95 mm, 2.6 mm, 3.25 mm, etc. (Refer to paragraphs 0071-0072 where paragraph 0072 provides the values in a table). Thus, Ponton demonstrates the claimed stroke distances are well-known and conventional and for this reason, it would have been obvious to one of ordinary skill in the art before 
Regarding claim 2, the combination of Kim et al. and Ponton disclose the compact container of claim 1 above; Kim et al. further disclose the cylinder of the pump is integrally formed at a center of the pump support (Refer to Figures 3, 4 and 8). 
Regarding claim 4, the combination of Kim et al. and Ponton disclose the compact container of claim 1 above; Kim et al. further disclose an inner end of an inner horizontal extension piece (central portion of support 25,125 forming upper-most surface thereof) of the support 5 (25,125) is rounded (forms a circular ring and is therefore rounded). (Refer to Figures 4 and 8). 
Regarding claim 5, the combination of Kim et al. and Ponton disclose the compact container of claim 1 above; Kim et al. further disclose a gap is formed between an inner horizontal extension piece  and an outer extension protrusion wheel of the up/down movement member to allow the up/down movement member to flexibly move in the support (Refer to annotated Figure 8 below and Figures 4 and 8); however, Kim et al. do not provide dimensional values or ranges for this gap and therefore are silent regarding the gap being between 0.3 mm and 1.2 mm. Kim et al. teach there is a gap and that the gap is small in size and limited in size due to the overall construction of the compact and the individual components and relationships therebetween. It would have been an obvious matter of design choice to modify the size of the gap provided by the compact of the combination of Kim et al. and Ponton to be within the claimed range of values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in 

    PNG
    media_image4.png
    474
    416
    media_image4.png
    Greyscale

Regarding claim 6, the combination of Kim et al. and Ponton disclose the compact container of claim 3 above; Kim et al. further disclose an upper portion of the piston ring (24,124) is opened outward such that an inside of the cylinder (21,121) is sealed by the piston ring (Refer to Figures 4 and 8). 
Regarding claim 7, the combination of Kim et al. and Ponton disclose the compact container of claim 1 above; Kim et al. further disclose the ring 5 button member (92,192) is formed in a ring shape, a press button (93,193) is formed on one side of the .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection applies a different interpretation of the prior art. The embodiment of Figures 7 and 8 is relied upon as it teaches new claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang (US 20160303601 and US 20170049213) discloses a compact having a “short working stroke” (Refer to paragraph 0002 of ‘601 and ‘213) and demonstrates that on the stroke distance is less than the gap between adjacent structures (maximum possible displacement) as best shown in Figures 1, 11 and 14 of ‘601 and Figures 3 and 11 of ‘213. Kang ‘601 also recognizes the compacts require short working stroke distances due to their overall configuration (height smaller than width) as discussed in paragraphs 0013 and 0014
Arnold et al. (US 5947340) demonstrate the relationship between the amount of product dispensed is directly dependent on the diameter of the cylinder and the stroke length (Refer to col. 5 lines 20-33 and Figure 2a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799